Citation Nr: 1120170	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  99-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spine disability manifested by limited and painful motion with right radiculopathy.

2.  Entitlement to an increased rating for residuals of a right knee injury with instability, rated as 20 percent disabling prior to July 28, 2003.

3.  Entitlement to an increased rating for arthritis of the right knee, evaluated as 10 percent disabling.

4.   Entitlement to an increased rating for right knee replacement, evaluated as 30 percent disabling from September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 1986.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in June 1997 and May 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 1997 rating decision granted service connection for a lumbar spine disorder and assigned an initial evaluation of 40 percent, effective in October 1996.  The May 1999 rating decision assigned a temporary total evaluation for the service connected right knee injury residuals, status post arthroscopic surgery with instability under 38 C.F.R. § 4.30, effective in December 1997, but confirmed and continued the previously assigned 20 percent evaluation effective in February 1998.

The veteran testified before a Veterans Law Judge in May 2002.  A transcript of the hearing is associated with the claims file.  

This claim was remanded in September 2003 for further development, including providing appropriate notice to the veteran of the VCAA.  In November 2008, the Board denied an initial evaluation in excess of 40 percent for the Veteran's back disability and remanded the issue of a higher rating for her right knee disability.  

September 2009 the Veteran requested that the Board's November 2008 decision regarding the evaluation of her low back disability be reconsidered in light of evidence that had been received by the Board but not considered in its decision.  In November 2010 the Board vacated the November 2008 decision with respect to the evaluation of the Veteran's low back disability.  She was advised in a November 2010 letter that as the Board had vacated the November 2008 decision, her motion for reconsideration was moot.  She was also advised that he Veterans Law Judge before whom she had testified was no longer employed by the Board and that she had the right to an additional hearing.  She did not respond to this letter; as such the Board will proceed to consider this appeal.

The issue of entitlement to an increased evaluation for lumbar spine disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 28, 2003 (the date of the Veteran's total knee replacement), the Veteran's right knee disability was manifested by pain on motion and severe instability.

2.  Arthritis of the right knee is manifested by pain on motion and at worst, extension to 10 degrees and flexion to 90 degrees.

3.  For the period from September 1, 2004 (the date following expiration of a 100 percent evaluation for convalescence after total knee replacement), the Veteran's right knee disability, characterized as right knee replacement, is manifested by pain and limitation of flexion to 110 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to July 28, 2003 the criteria for an evaluation in excess of 20 percent for residuals of right knee injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262, 5263 (2010).

2.  The criteria for an evaluation in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

3.  For the period from  September 1, 2004, the criteria for an evaluation in excess of 30 percent for right knee replacement have not been met.  8 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 1999 advised the veteran of the status of her claim.  She was invited to identify relevant evidence.  

In December 2002 the Veteran was asked to complete appropriate forms so that private treatment records could be obtained.  

In January 2004 the Veteran was advised of the evidence of record and invited to submit or identify additional pertinent evidence.  

In January 2006 the Veteran was told how to support a claim for increase.  The evidence of record was listed and the Veteran was told how VA would assist in obtaining additional relevant evidence.  The development actions taken by VA were discussed.

The Veteran was advised of the status of her claim in April 2006.  She was also advised of the manner in which VA determines disability ratings and effective dates.  

A December 2008 letter discussed the status of the Veteran's claim an discussed the evidence necessary to support an increased rating.  She was also advised of the specific criteria under which her right knee disability was evaluated.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded a decision review officer hearing and a hearing before a Veterans Law Judge.  She has also been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as will be discussed below, the disability at issue has not significantly changed during the pendency of this appeal and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the evaluation of the Veteran's right knee disability has changed numerous times during the appellate period.  Prior to October 2000 her right knee disability was evaluated as 20 percent disabling pursuant to Diagnostic Code 5257; from October 2000 to November 2000 it was again evaluated as 100 percent disabling pursuant to § 4.30; from December 2000 to July 2003 it was evaluated as 20 percent disabling pursuant to Diagnostic Code 5257; from July 2003 to August 2004 it was evaluated as 100 percent disabling pursuant to § 4.30; and from August 2004 it has been evaluated as 30 percent disabling pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5055 for knee replacement.  

The Board additionally notes that in December 1997 it granted a separate 10 percent evaluation for arthritis of the right knee.  The Board's decision was effectuated by a March 1998 rating decision.

The Veteran submitted her claim for increase in September 1998.  At that time, she noted that she had undergone surgery on her right knee in December 1997.  Private treatment records submitted along with her claim for increase include a December 1997 letter from J.H.W., MD.  Dr. W. noted that the Veteran had undergone arthroscopy in December 1997, which revealed Grade IV changes involving the majority of the lateral femoral condyle and lateral tibial plateau.  He indicated that the Veteran's prognosis was fair.  On follow-up in January 1998 the Veteran complained of some aching pain.  Dr. W. noted that she had been fitted for a brace.  The Veteran had full extension and flexion to 120 degrees.  Her knee was stable and she was noted to be slowly improving.  Dr. W. advised that she could return to work the following day using a cane.  In May 1998 Dr. W. noted that the Veteran had mild effusion and diffuse tenderness.  She had full extension and 120 degrees of flexion.

In an August 1999 statement, the Veteran's roommate described the tendency of the Veteran's knee to buckle and give out.  She stated that the Veteran's quality of life had diminished due to her knee disability.

A private treatment record dated in September 1999 indicates the Veteran's report that her knee gave out when her dog clipped her.  Physical examination revealed multiple well healed incisions over the Veteran's right knee.  She had mild valgus alignment and was tender over the lateral joint line.  Range of motion was from 10 degrees of extension to 90 degrees of flexion.  There was trace instability with anterior drawer but no significant varus or valgus instability.  The provider noted that there was no evidence of fracture of new ligamentous injury.  She prescribed rest, ice, antiinflammatories and crutches.  

On VA examination in October 1999, the Veteran's history was reviewed.  The Veteran complained of constant pain which was worse with activity, occasional swelling, and giving way on a daily basis.  She also endorsed occasional locking but noted that she had not experienced that symptom lately.  She indicated that she could ambulate one half block and that her most troubling symptom was the giving way which caused her to fall.  The examiner noted that the Veteran used a crutch.  He also noted that there was no history of dislocation of subluxation.  Physical examination revealed extension to five degrees and flexion to 90 degrees, both actively and passively.  The Veteran complained of pain on the extremes of motion.  Her knee was stable to varus and valgus stress in neutral and at 30 degrees of flexion.  Anterior drawer, Lachman's testing, and pivot shift were positive.  Posterior drawer was negative.  The Veteran was tender over the medial and lateral joint line and had pain with range of motion of the patella and palpation of the patella facets.  X-rays revealed moderate to severe arthritis of the right knee.  The examiner noted nearly complete loss of the lateral joint space with large osteophyte formation.  He also noted mild subluxation of the tibia on the femur and some degenerative changes along the medial joint space.  The examiner concluded that the Veteran had significant instability as the result of an anterior cruciate ligament tear at the age of 18, which was never adequately stabilized.  He noted that the Veteran had moderate to severe arthritis with a valgus knee.

The Veteran was seen by Dr. W. in September 2000.  He noted that he had not seen her for almost one year.  Physical examination indicated mild effusion.  Extension was full and flexion was to 110 degrees.  The Veteran's knee was stable.  The assessment was significant post traumatic arthritis.  Dr. W. noted that the Veteran was progressively getting worse.  He recommended another arthroscopy for debridement.  The Veteran underwent arthroscopy in October 2000.

A November 2000 VA treatment record indicates the Veteran's complaints of continued knee pain.  On physical examination the Veteran walked unassisted and had full range of motion of the lower extremities.  There was no muscle atrophy.  Muscle strength was normal.  

The Veteran testified before a Decision Review Officer in February 2001.  She indicated that she was experiencing instability problems with her right knee.  She stated that she had fatigue after walking one half block.  She noted that she had sleep problems due to pain.  She stated that her knee gave out frequently, approximately six times per month.  

At her December 2002 hearing the Veteran testified that she experienced daily giving way of her right knee.  She noted that she had taken a great deal of leave due to her disability.  She indicated that a total knee replacement had been suggested but that she was holding off based on her age.

The Veteran underwent an additional VA examination in May 2003.  The examiner stated that the claims file  had been reviewed and discussed the Veteran's pertinent history.  Physical examination revealed five degrees of extension and 95 degrees of flexion.  There was 15 degrees of valgus deformity.  Apley, McMurray, drawer, and Lachman's testing was negative.  X-rays revealed a moderate degree of osteoarthritis of the right knee.  The examiner noted that there was advanced osteoarthritis and malalignment, and that there was marked diminished range of motion of the right knee with no demonstrable instability.  

The Veteran underwent total knee arthroplasty in July 2003.  On follow-up in September 2003 the Veteran had no complaints of pain.  Examination demonstrated "a degree or so" of extensor lag.  Extension was full and flexion was to 110 degrees.  Alignment was good and ligament stability was intact.  The Veteran was advised to wean off the single crutches as tolerated.  

A December 2003 private treatment record indicates that she was doing well with her right knee.  Physical examination revealed no warmth or effusion.  

In March 2006 the Veteran complained of achiness of her knee with intermittent pinching sensations over the medial side of the knee.  She also reported some swelling in the back of her knee.  Examination demonstrated full extension and flexion to 120 degrees.  There was no effusion and no significant synovitis.  Ligament stability was intact.  

The Veteran submitted to an additional VA examination in April 2010.  The examiner noted that the claims file was reviewed, and recited pertinent history.  He noted that the Veteran had undergone total knee replacement in July 2003.  The Veteran reported that since then, her knee had been essentially pain free.  The examiner noted that the Veteran did not require or use assistive devices.  The Veteran indicated that the knee disability did not restrict her employment and that she could do normal routine daily activities.  Physical examination revealed tenderness of the medial and lateral joint lines but no atrophy to the quadriceps or gastrocnemius muscles.  Drawer and McMurray signs were negative.  There was no instability and no pain with range of motion, which was measured as zero degrees of extension and 110 degrees of flexion both actively and passively.  Following repetitive flexion and extension, there was no change due to pain, weakness, fatigability, or incoordination.  X-rays revealed a total right knee prosthesis with no evidence of dislocation.  There was no radiographic evidence of loosening of the prosthesis.  No acute bony abnormality was seen.  The diagnosis was postoperative right total knee replacement with decreased range of motion.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 2010.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under diagnostic code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The criteria for impairment of the tibia and fibula provide a 10 percent evaluation is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent evaluation is assessed where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A higher evaluation of 30 percent is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  Finally, a 40 percent evaluation is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for prosthetic knee replacement is 30 percent.

Having carefully considered the evidence of record, the Board finds that for the period prior to July 28, 2003 (the date of the total knee replacement), an evaluation in excess of 20 percent for the Veteran's right knee disability is not warranted.  In that regard, the Board notes that the current evaluation includes consideration of a pre-existing disability which the RO evaluated as 10 percent disabling, and that amount has been subtracted from the assigned schedular evaluation.  As such, the current evaluation under Diagnostic Code 5257 is based on severe impairment due to recurrent subluxation or lateral instability which is to be evaluated as 30 percent disabling.  This is the maximum evaluation allowed under the criteria for recurrent subluxation or lateral instability.  

The Board has also considered whether an evaluation higher than 10 percent is warranted for traumatic arthritis of the right knee.  As noted, the Board granted a 10 percent evaluation for traumatic arthritis in its 1997 decision.   This current 10 percent evaluation contemplates the presence of periarticular pathology and painful motion of the Veteran's right knee.  The Board acknowledges that a private treatment record dated in September 1999 discloses that extension was to 10 degrees.  However, assignment of a separate 10 percent rating for limitation of extension would in essence duplicate the current separate 10 percent evaluation for traumatic arthritis, which is based on periarticular pathology and painful motion.  In that regard the Board observes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  In any event, it does not appear that the limitation of extension reported in September 1999 reflected chronic limitation of extension to 10 degrees, as this finding was reported following an acute injury, and the previous and subsequent range of motion findings reflect extension between five and zero degrees (full extension).  

The Board has considered whether there is compensable limitation of extension and flexion which might be more advantageously evaluated under the criteria for such limitation by affording the Veteran separate 10 percent evaluations or higher for both types of limitation.  However, while there is an isolated finding of extension to 10 degrees, flexion has not been compensable pursuant to Diagnostic Code 5260 at any time during the appellate period.  As such, the Board finds that the Veteran's right knee arthritis remains appropriately rated as 10 percent disabling pursuant to Diagnostic Code 5010.  

The evidence does not reflect ankylosis or impairment of the tibia and fibula which would allow a higher evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluations currently in place for this period are appropriate.  

With respect to the period from September 1, 2004 (the date following expiration of a 100 percent evaluation under Diagnostic Code 5055), the Board finds that the current 30 percent evaluation is appropriate.  In that regard, the private post-surgical records and the April 2010 examination reflect that the Veteran had no chronic residuals consisting of severe painful motion or weakness.  Rather, she reported that she was pain free following her convalescence.  Objectively, she has full extension and flexion to 110 degrees, and range of motion is performed without discomfort.  The April 2010 examination report notes that there was no additional functional impairment following repetitive motion.  At that time, the Veteran denied flare-ups.  There was no instability of her knee.  X-rays revealed no evidence of dislocation or loosening of the prosthesis.  Further, the record does not demonstrate degrees of residual weakness, pain or limitation of motion so as to warrant a higher disability rating under the criteria of diagnostic codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Accordingly, the Board concludes that the currently assigned 30 percent evaluation, the minimum evaluation for postoperative knee replacement, is appropriate.  

The Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Prior to July 28, 2003, entitlement to an evaluation in excess of 20 percent for right knee injury residuals is denied.

Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee is denied.

From September 1, 2004, entitlement to an evaluation in excess of 30 percent for right knee replacement is denied.



REMAND

The Veteran seeks a higher evaluation for her lumbar spine disability.  In November 2008 she submitted the report of a lumbar spine MRI.  The interpreting physician noted that compared to the previous examination, there had been progressive spondylolisthesis of L4/L5 with progressive narrowing of the central canal and neural foramina, especially on the right side.  The Veteran's current 40 percent evaluation contemplates limited and painful motion with right radiculopathy.  She has not been examined for rating purposes since May 2003.  In light of evidence suggesting worsening of this disability, the Board finds that a current examination is in order.

The Board concludes that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all pertinent recent VA and non-VA treatment of her service-connected low back disability.  All relevant records should be obtained and associated with the claims file.  All efforts to obtain such report should be fully documented in the record.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  All necessary testing should be carried out in conjunction with this examination.  The results of range of motion testing should be reported, and any excursion of motion accompanied by pain should be specifically identified.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, at what point does pain or any other factor limit motion.

Upon review of the record and physical examination, the examiner should also describe the duration during the previous year of any incapacitating episodes caused by the disability.

The presence and severity of any associated neurological manifestations related to the Veteran's back disability should also be described.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


